              Case 20-10345-MFW          Doc 43       Filed 02/18/20   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            )      Chapter 11
                                                  )
VIP CINEMA HOLDINGS, INC., et al.                 )      Case No. 20-10345 (MFW)
                                                  )
                      Debtors.                    )      (Joint Administration Requested)
                                                  )

                         NOTICE OF APPEARANCE AND
                  REQUEST FOR SERVICE OF NOTICES AND PAPERS

               PLEASE TAKE NOTICE that Davis Polk & Wardwell LLP and Morris,

Nichols, Arsht and Tunnell LLP hereby enter their appearance (the “Notice of Appearance”) in

the above-captioned cases as counsel to the Ad Hoc Group of First Lien Lenders pursuant to

section 1109(b) of title 11 of the United States Code, 11 U.S.C §§ 101-1532 (as amended, the

“Bankruptcy Code”), and rules 2002, 3017(a), 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and rule 2002-1(d) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, and request that copies of any and all notices and papers filed or entered in

these cases be given to and served upon the following:

     DAVIS POLK & WARDWELL                             MORRIS, NICHOLS, ARSHT
     Damian S. Schaible (pro hac vice pending)         & TUNNELL LLP
     Adam L. Shpeen (pro hac vice pending)             Robert J. Dehney (No. 3578)
     450 Lexington Avenue,                             Joseph C. Barsalona II (No. 6102)
     New York, NY 10017                                Tamara K. Mann (No. 5643)
     Telephone: (212) 450-4000                         Andrew R. Workman (No. 6710)
     Email: damian.schaible@davispolk.com              1201 N. Market St., 16th Floor
            adam.shpeen@davispolk.com                  Wilmington, DE 19899-1347
                                                       Telephone: (302) 658-9200
                                                       Email: rdehney@mnat.com
                                                               jbarsalona@mnat.com
                                                              tmann@mnat.com
                                                              aworkman@mnat.com
               Case 20-10345-MFW          Doc 43      Filed 02/18/20     Page 2 of 3




               PLEASE TAKE FURTHER NOTICE that this constitutes not only a request

for service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, a request for service of all orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

telephone, facsimile transmission, telegraph, telex, or otherwise, (1) affects or seeks to affect in

any way any rights or interests of any creditor or party in interest in these cases, with respect to

(a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

proceedings, whether currently pending or later commenced, (b) property of the Debtors’ estates,

or proceeds thereof, in which the Debtors may claim an interest, or (c) property or proceeds

thereof in the possession, custody, or control of others that the Debtors may seek to use; or (2)

requires or seeks to require any act or other conduct by a party in interest.

               PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

rights of the Ad Hoc Group of First Lien Lenders: (1) to have an Article III judge adjudicate in

the first instance any case, proceeding, matter, or controversy as to which a bankruptcy judge

may not enter a final order or judgment consistent with Article III of the United States

Constitution; (2) to have final orders in a non-core case, proceeding, matter, or controversy

entered only after an opportunity to object to proposed findings of fact and conclusions of law

and a de novo review by a district court judge; (3) to trial by jury in any case, proceeding, matter,

or controversy so triable; (4) to have the reference withdrawn by the United States District Court

in any case, proceeding, matter, or controversy subject to mandatory or discretionary withdrawal;

or (5) any other rights, claims, actions, defenses, setoffs, or recoupments to which the Ad Hoc


                                                  2
              Case 20-10345-MFW          Doc 43       Filed 02/18/20   Page 3 of 3




Group of First Lien Lenders is or may be entitled under agreements, in law, or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments expressly are hereby reserved.

Dated: February 18, 2020
       Wilmington, Delaware

                                        /s/    Andrew R. Workman
                                        MORRIS, NICHOLS, ARSHT
                                        & TUNNELL LLP
                                        Robert J. Dehney (No. 3578)
                                        Joseph C. Barsalona II (No. 6102)
                                        Tamara K. Mann (No. 5643)
                                        Andrew R. Workman (No. 6710)
                                        1201 N. Market St., 16th Floor
                                        Wilmington, DE 19899-1347
                                        Telephone: (302) 658-9200
                                        Email: rdehney@mnat.com
                                               jbarsalona@mnat.com
                                               tmann@mnat.com
                                               aworkman@mnat.com

                                        - and -

                                        DAVIS POLK & WARDWELL
                                        Damian S. Schaible (pro hac vice pending)
                                        Adam L. Shpeen (pro hac vice pending)
                                        450 Lexington Avenue,
                                        New York, NY 10017
                                        Telephone: (212) 450-4000
                                        Email: damian.schaible@davispolk.com
                                               adam.shpeen@davispolk.com

                                        Proposed Counsel to the Ad Hoc Group of First Lien
                                        Lenders




                                                  3
